                Case 3:17-cv-06064-BHS Document 82 Filed 04/17/20 Page 1 of 2



 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT TACOMA
 5
     JEREMY WOLFSON,                                 CASE NO. C17-6064 BHS
 6
                             Plaintiff,              ORDER DENYING PLAINTIFF’S
 7         v.                                        MOTION FOR AN EXTENSION
                                                     OF TIME
 8   BANK OF AMERICA NATIONAL
     ASSOCIATION, et al.,
 9
                             Defendants.
10

11         This matter comes before the Court on Plaintiff Jeremy Wolfson’s (“Wolfson”)

12   motion for extension of time. Dkt. 77.

13         On December 21, 2017, Wolfson filed a complaint against numerous defendants,

14   including Defendants Bank of America National Association, Merscorp Holdings, Inc.,

15   and Mortgage Electronic Registration Systems, Inc. (“Defendants”). Dkt. 1. On March

16   31, 2020, Wolfson filed the instant motion for an extension of time seeking a 90-day

17   continuance of all remaining deadlines. Dkt. 77. Wolfson asserts that he has been unable

18   to timely complete discovery and that the law libraries are closed preventing him from

19   thoroughly researching an intended motion to compel and motion for summary judgment.

20   Id. On April 8, 2020, Defendants responded arguing that Wolfson has failed to establish

21   good cause for another extension, Wolfson has a history of failing to meet deadlines, and

22   there is no current discovery dispute regarding discovery that Defendants produced over


     ORDER - 1
                Case 3:17-cv-06064-BHS Document 82 Filed 04/17/20 Page 2 of 2



 1   twelve months ago. Dkt. 80. On April 13, 2020, Wolfson filed an untimely reply

 2   arguing in part that he is not a lawyer and has done the best he could with due diligence.

 3   Dkt. 81.

 4          “A schedule may be modified only for good cause and with the judge’s consent.”

 5   Fed. R. Civ. P. 16(b)(4). The Court agrees with Defendants that Wolfson has failed to

 6   establish good cause for an extension. Wolfson’s argument that he has diligently

 7   prosecuted this matter is undermined by the fact that he waited twelve months to notify

 8   the Court that he objects to Defendants’ discovery and that this matter has been pending

 9   for over two years with a requested extension to set trial almost three years after the filing

10   of the complaint. Wolfson also filed this motion for an extension after the deadline for

11   discovery motions and almost eight weeks before the deadline for summary judgment

12   motions. The Court finds that Wolfson’s generalized non-specific assertions and

13   seemingly contrived emergency discovery dispute do not establish good cause to yet

14   again continue trial in this matter. Therefore, the Court DENIES Wolfson’s motion, Dkt.

15   77.

16          IT IS SO ORDERED.

17          Dated this 17th day of April, 2020.

18

19

20
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

21

22


     ORDER - 2
